Citation Nr: 0632782	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-38 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for residuals of 
exposure to asbestos.

2. Entitlement to service connection for residuals of 
exposure to herbicides, including Agent Orange.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from June 1965 to May 
1968 and from April 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Seattle, Washington.


FINDINGS OF FACT

1. The veteran does not have any current residuals of 
exposure to asbestos which are related to service.

2. The veteran does not have any current residuals of 
exposure to herbicides, including Agent Orange, which are 
related to service.


CONCLUSIONS OF LAW

1. Residuals of exposure to asbestos were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2. Residuals of exposure to herbicides were not incurred in 
or aggravated by the veteran's active duty service, nor may 
they be presumed to be due to any herbicide (Agent Orange) 
exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a July 2003 letter sent to 
the veteran.  This letter explained what evidence and 
information was necessary to substantiate a claim for service 
connection.  It also provided notice of the information he 
must provide regarding his claims involving asbestos exposure 
and Agent Orange exposure.  The July 2003 letter further 
explained that if the veteran provides information about the 
sources of evidence or information pertinent to the claim, to 
include records from other government agencies, employers, or 
private doctors, then VA would make reasonable efforts to 
obtain the records from the sources identified, but that he 
ultimately is responsible for substantiating his claim.  The 
Board notes that this letter was sent to the appellant prior 
to the August 2003 rating determination.  Thus, VCAA notice 
was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Finally, the July 2003 letter essentially notified 
the veteran of the need to submit any pertinent evidence in 
his possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A May 2006 letter was sent to the veteran providing 
such notice.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The Board 
notes that the veteran's service medical records are 
associated with the claims folder.  The veteran did not 
request VA's assistance in obtaining any treatment records, 
nor did he submit any treatment records himself.  Finally, no 
VA examination was provided, nor was such an examination 
necessary, because the veteran failed to provide any evidence 
that he has a current disability which may be associated with 
his active duty service.  See 38 C.F.R. § 3.159(c)(4) (2006).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Laws & Regulations Pertaining to Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

Law & Regulations Pertaining to Agent Orange Exposure

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  A veteran who served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For purposes of the presumption outlined in 38 C.F.R. 
§ 3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) Note (2) (2006).  The Board notes that 
chronic peripheral neuropathy is different than acute and 
sub-acute peripheral neuropathy, and is not included in the 
list of presumptive diseases. Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The Board notes that the veteran's personnel and service 
medical records indicate that he served in Vietnam.  Thus, 
exposure to Agent Orange is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Additionally, the veteran claims he was exposed to asbestos 
while serving aboard the U.S.S. Coral Sea in the 1970s.  The 
veteran's DD-214 reflects such service; however, no 
additional attempts were made to verify whether the veteran 
was, in fact, exposed to asbestos while serving on-board the 
U.S.S. Coral Sea.  However, as will be discussed below, such 
inquiry is deemed unnecessary by the Board because the 
veteran has failed to show that he has a current disability, 
which is a prerequisite for receiving compensation.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran filed a claim for compensation in June 2003, and 
indicated that he was exposed to chemicals (including Agent 
Orange) while serving in Vietnam, as well as asbestos while 
serving aboard the U.S.S. Coral Sea.  However, he did not 
specify what disabilities he was claiming were caused by such 
exposure.  In July 2003, the RO sent the veteran a letter 
requesting that he clarify what disabilities he was claiming 
for compensation purposes.  The veteran did not respond, and 
the RO denied the veteran's claims for compensation in a 
letter dated August 2003.  This August 2003 letter informed 
the veteran that exposure alone is not a disability, and that 
he had one year from the date of the July 2003 letter to 
submit evidence regarding a specific disability.  Otherwise, 
the RO would consider any evidence received after such date 
as a new claim.  Again, the veteran did not respond with the 
requested information.  The RO continued to ask the veteran 
to clarify what disabilities he was claiming were due to 
asbestos and/or Agent Orange exposure in the September 2004 
statement of the case and a May 2006 letter.  No reply was 
received.

The veteran has been given numerous opportunities to provide 
VA with evidence of a current disability that he believes is 
related to either in-service herbicide or asbestos exposure.  
However, he has failed to do so.  Without medical evidence of 
a current disability, the veteran's claims for service 
connection must fail.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).

In considering the veteran's claims, the Board has carefully 
reviewed the veteran's service medical records from the Army 
and the Navy, and notes that such records, including his 
service separation examinations, are absent any complaints or 
findings of a diagnosis related to exposure to an herbicide, 
including Agent Orange, or asbestos.  Thus, the Board must 
rely on the veteran to identify his claimed disabilities.

In sum, without evidence of a current disability related to 
either exposure to an herbicide or asbestos, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for residuals of 
exposure to asbestos and residuals of exposure to herbicides.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of exposure 
to asbestos is denied.

Entitlement to service connection for residuals of exposure 
to herbicides, including Agent Orange, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


